Exhibit 21.1 GLYECO, INC. SUBSIDIARY STATUS April 10, 2015 ENTITY FILING STATE DATE OF INCORPORATION CORPORATE STATUS NEXT ANNUAL FILING DUE GlyEco, Inc. NV 10/21/2011 Good Standing 10/31/2015 GlyEco, Inc. (Foreign Entity) AZ 02/12/2012 Good Standing 02/12/2016 GlyEco Acquisition Corp #1 AZ 12/15/2011 Good Standing 12/15/2015 GlyEco Acquisition Corp #1 MN 12/30/2011 Good Standing 12/31/2015 GlyEco Acquisition Corp #2 AZ 03/28/2012 Good Standing 03/28/2016 GlyEco Acquisition Corp #2 IN 10/15/2012 Good Standing 10/15/2015 GlyEco Acquisition Corp #3 AZ 03/28/2012 Good Standing 03/28/2016 GlyEco Acquisition Corp #3 FL 06/18/2012 Good Standing 06/18/2015 GlyEco Acquisition Corp #4 AZ 04/30/2012 Good Standing 04/30/2015 GlyEco Acquisition Corp #4 NJ 10/2012 Good Standing 10/2015 GlyEco Acquisition Corp #5 AZ 07/03/2012 Good Standing 07/03/2015 GlyEco Acquisition Corp #5 SC 10/15/2012 Good Standing 10/15/2015 GlyEco Acquisition Corp #6 AZ 07/03/2012 Good Standing 07/03/2015 GlyEco Acquisition Corp #6 SD 10/15/2012 Good Standing 10/15/2015 GlyEco Acquisition Corp #7 AZ 07/03/2012 Good Standing 07/03/2015 GlyEco Acquisition Corp #7 MD 07/24/2013 Good Standing 07/24/2015
